Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “adding components to the reaction kettle The weight percentage…” is ungrammatical and therefore indefinite. The recitation of “one or two member” is also ungrammatical and therefore indefinite. The word “member” should be  changed to - - members - - to avoid this rejection. In claim 2, lines 3 and 4, it is indefinite as to whether “chitosan oligosaccharide” is the last member of the Markush group, since the word - - and - - does not appear before “chitosan”. Also in claim 2, the r43citation of “one or more component” and “one or two component” is ungrammatical and therefore indefinite. The word “component” should be changed to - - components - - to avoid this rejection.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Harman et al (US 2019/0274311) discloses a microbial composition which may include humic acid, starch, sodium alginate, plyacrylamide and various micronutrients including boron, iron, manganese and copper. (See Paragraphs [0021] and [0066].) However there is no teaching, disclosure or suggestion to modify the composition to require all the components recited in applicant’s claims, such as potassium persulfate. Moreover, regarding claim 1, there is no teaching, disclosure or suggestion in Harman et al to employ the specific reaction conditions and concentrations recited therein to form the composition. No would there be any motivation from the prior art to modify the method and composition of Harman et al with such features. Accordingly applicant’s claims are not rejected over Harman et al.
Vadakekuttu et al is made of record for disclosing an agricultural composition which contains various micronutrients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736